Citation Nr: 1545732	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-44 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial rating for right knee patellofemoral degenerative joint disease, rated at 20 percent from April 16, 2007 through May 4, 2009, at 100 percent from May 5, 2009 through July 31, 2009, and from August 1, 2009 through August 28, 2011.

2.  Entitlement to an increased initial rating for right knee replacement, rated at 100 percent from August 29, 2011 and at 60 percent beginning November 1, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to January 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a June 2008 rating decision, the RO granted service connection for right knee patellofemoral degenerative joint disease and assigned a noncompensable rating, effective April 16, 2007.  The Veteran appealed the noncompensable rating assigned by filing a timely notice of disagreement in June 2008.  In an August 2009 rating decision the RO granted an increased rating of 20 percent for right knee patellofemoral degenerative joint disease, effective April 16, 2007.  In an August 2009 statement of the case the RO denied a rating in excess of 20 percent for right knee patellofemoral joint disease; the Veteran filed a timely substantive appeal.  In a June 2011 rating decision the RO granted an increased rating of 100 percent rating for right knee patellofemoral degenerative joint disease status post arthroscopy with debridement of meniscus, effective May 5, 2009; a 20 percent rating was assigned effective August 1, 2009.  In a November 2012 rating decision the RO granted an increased rating of 100 percent rating for right knee replacement (noted to have been formally referred to as right knee patellofemoral degenerative joint disease), effective August 29, 2011; a 30 percent rating was assigned effective November 1, 2012.  In an August 2013 rating decision the RO granted an increased rating of 60 percent for right knee replacement, effective November 1, 2012.

In a September 2010 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a notice of disagreement with this decision in March 2011.  In May 2015 a statement of the case was issued.  While the record does not reflect that the Veteran has filed a substantive appeal on the TDIU issue, the Board finds that it is currently before the Board as part of the claim for an increased rating for the service-connected right knee disability because the Veteran has asserted that he is unemployable due to his service-connected right knee disability.  (In his June 2008 notice of disagreement and in a February 2010 statement the Veteran indicated that his right knee disability prevents him from working.)  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has filed for disability benefits through the Social Security Administration (SSA).  In this regard, the record contains an August 2013 Deferred Rating which notes that the SSA records must be requested.  However, nothing in the record reflects that the Veteran's SSA disability records were requested.  The record does contain numerous requests for the Veteran's VA records from the Disability Processing Staff of the SSA.  The requests note that the Veteran claimed that he is disabled due to his service-connected right knee disability.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Because the SSA disability claim was based on the Veteran's right knee disability, the SSA records could definitely impact the Veteran's claims on appeal; therefore, the Board concludes that the RO/AMC should attempt to obtain a copy of the Veteran's SSA disability records, to include but not limited to the SSA disability claim, any SSA decision and any medical records upon which that decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

A review of the record reflects that the Veteran's claim for TDIU was denied because he was employed during the appeal period.  In the most recent VA Form 21-8940, which is dated in December 2011, the Veteran indicated that he was most recently employed in December 2011.  However, the Board notes that the most recent information obtained from the Veteran's employer, which was received in October 2014, reflects that the Veteran was employed through September 2012.  There is no information regarding employment after that date.  As such, the Board finds that on remand the Veteran should be requested to provide updated employment information.  (In addition, the Board notes that the SSA disability records should also be able to shed some light on the Veteran's employment situation since September 2012.)  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's SSA disability benefits records, to include the claim, any decision, and any medical records.

2.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form with all updated employment information since September 2012, and submit it.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



